Exhibit 10.3

 

LOGO [g59424image001.jpg]   Grant Acceptance Agreement  

 

Prudential Financial, Inc.

  Performance Shares  

 

(Insert Name of Employee)

  (Account ID – something other than SSN)  

 

June 3, 2003

 

 

You have been granted a target number of XXX performance shares (“performance
shares”). The number of shares you will receive on vesting may be adjusted under
the circumstances described below.

 

 

Vesting Date:

  February 11, 2006   See the brochure entitled 2003 Performance Shares Program
(“brochure”) for more information about this grant. This Agreement and the
brochure are subject to the terms, conditions and restrictions contained in the
Prudential Financial, Inc. Omnibus Incentive Plan (“Plan”) document. This is not
a substitute for the official Plan document, which governs the operation of the
Plan. Also, this is not a stock certificate or negotiable instrument.   Your
eligibility for the 2003 Performance Shares Program (“Program”), the benefits
provided by this program and all other terms and conditions of the program and
any long-term grant will be determined pursuant to and are governed by the
provisions of the Plan document. If there is any discrepancy between the
information in this grant or in the 2003 Performance Shares Program brochure or
if there is a conflict between information discussed by Prudential Financial,
Inc. (“Prudential”) associates and the actual Plan document, the Plan document,
as interpreted by the Plan administrator in its sole discretion will always
govern.   Nothing contained in this grant or the 2003 Performance Shares Program
brochure is intended to constitute or create a contract of employment nor shall
it constitute or create the right to remain associated with or in the employ of
Prudential for any particular period of time. Employment with Prudential is
employment at will, which means that either you or Prudential may terminate the
employment relationship at any time, with or without cause or notice.   LOGO
[g59424image002.jpg]



--------------------------------------------------------------------------------

1. Earnout; Performance Goals

 

On the vesting date of the shares, you will receive a number of shares of
Prudential Financial, Inc. Common Stock (“Common Stock”) equal to the target
number set forth above as adjusted based on achievement of the performance goals
set forth below. The number of shares of Common Stock that you will earn will
vary, from 50% to 150% of the target number of performance shares, based on
achievement of “Operating Return on Average Equity” as disclosed in Prudential’s
Quarterly Financial Supplement (“ROE”) relative to the 12% ROE goal in 2005. For
purposes of this calculation, “Average Equity” will be the average of
Prudential’s total equity, excluding unrealized gains and losses on investments,
as of the following dates: December 31, 2004, March 31, 2005, June 30,
2005, September 30, 2005, and December 31, 2005. Subject to other provisions of
the Plan and the Program, the number of shares of Common Stock that you will
earn on vesting will equal the target number of performance shares multiplied by
the percentage opposite the ROE achievement set forth below (rounded to the
nearest whole share):

 

ROE Achievement

--------------------------------------------------------------------------------

  

Earnout Percentage

--------------------------------------------------------------------------------

8% or less    50% 9%    75% 10%    100% 11%    125% 12% or more    150%

 

Earnouts as a percentage of the target number of performance shares will be
interpolated linearly for ROE achievement between 8% and 12%. Notwithstanding
the foregoing, under normal circumstances, the Compensation Committee of
Prudential’s Board of Directors, in its sole discretion, may exclude or take
into account certain items in determining ROE achievement and may further adjust
the earnout percentage, within the 50% to 150% range, to take into account
certain events and other critical performance factors, as more fully described
in the brochure. In the event of circumstances deemed to be extraordinary by the
Compensation Committee, the Committee reserves the right to make any additional
adjustment to the final earnout percentage.

 

2. No Rights as a Shareholder; Dividend Equivalents

 

You will not have the rights of a shareholder with respect to the performance
shares. You will, however, be paid dividend equivalents on the target number of
performance shares from date of grant through 2005 (or to date of forfeiture if
sooner). There will be no reconciliation of the dividend equivalents paid on the
target shares versus the actual number of shares of Common Stock earned.

 

3. Taxes

 

Prudential/your employer shall have the right to deduct and report taxes
(federal, state, local or social insurance taxes) or other obligations required
to be withheld by law prior to distributions made to you. You will be
responsible for satisfying your tax responsibility, if any.

 

4. Agreement to Retain Shares

 

You agree to retain ownership of 50% of the net shares of Common Stock of the
company acquired upon vesting of your performance shares. You also agree to hold
all shares of Common Stock retained pursuant to the preceding sentence until the
later of (i) one year following the date of acquisition of such shares, or
(ii) the date that you have satisfied the share ownership guidelines set forth
in the letter from Art Ryan dated April 4, 2002 (the “Guidelines”). Once you
have satisfied the holding period set forth in the preceding sentence, you may
dispose of any shares of Common Stock held in excess of the Guidelines. This
agreement to retain shares is applicable to this grant and for as long as you
are an insider for purposes of Section 16(a) of the U.S. Securities Exchange Act
of 1934.

 

5. Governing Law

 

The validity, construction and effect of this Agreement and the plan shall be
determined in accordance with the laws of the State of New Jersey without regard
to principles of conflict of laws.

 

6. Covenant Not to Solicit

 

(a) Restrictions During Employment. You agree that during your employment with
Prudential or any of its direct or indirect subsidiaries (the “Company Group”),
you shall not, other than on behalf of any member of the Company Group, or as
may otherwise be required in connection with the performance of your duties on
behalf of any member of the Company Group, solicit or induce, either directly or
indirectly, or take any action to assist any entity, either directly or
indirectly, in soliciting or inducing any employee of the Company Group (other
than your administrative assistant) to leave the employ of the Company Group
(“Induce Departures”).

 

(b) Post-Employment Restrictions. You agree that for a period of one year after
the termination of your employment with each member of the Company Group for any
reason, you shall not Induce Departures or hire or employ, or assist in the hire
or employment of, either directly or indirectly, any individual (other than your
administrative assistant) whose employment by the Company Group ended within
sixty (60) days preceding that individual’s hire or employment by you or your
successor employer.

 

(c) Restrictions Separable and Divisible. You hereby acknowledge that you
understand the restrictions imposed upon you by Subsections 6(a) and 6(b) of
this Agreement. You and Prudential understand and intend that each such
restriction agreed to by you will be construed as separable and divisible from
every other restriction, and that the unenforceability, in whole or in part, of
any restriction will not affect the enforceability of the remaining restrictions
and that one or more of all of such restrictions may be enforced in whole or in
part as the circumstances warrant. No waiver of any one breach of the
restrictions contained herein will be deemed a waiver of any other breach.

 

(d) Remedies. You agree that the covenants in Subsections 6(a) and 6(b) are
fair, reasonable and necessary and are reasonably required for the protection of
Prudential and any other member of the Company Group. You also agree and
acknowledge that the amount of damages that would derive from the breach of
these covenants is not readily ascertainable and that the covenant contained
herein is a significant portion of the consideration that you are conveying or
have conveyed to Prudential in consideration of the grant of the Restricted
Stock evidenced by this Grant Acceptance Agreement (“Agreement”). Accordingly,
you agree that, in the event that you breach any of the covenants set forth in
Subsections 6(a) and 6(b), (i) all grants of performance shares shall be
cancelled immediately, and (ii) you shall disgorge to Prudential Financial, Inc.
all Common Stock (rounded to the nearest whole share) earned upon vesting of the
performance shares, or cash equal to the value of the Common Stock earned (using
the current Fair Market Value of the Common Stock when it was paid or payable).
You shall disgorge such shares or make such payment within five (5) business
days of the date Prudential notifies you that a breach of the provisions of this
Section 6 has occurred. If payment is not paid within such period, any
subsequent payment shall be made with interest at a rate equal to the prime rate
as reported in The Wall Street Journal (Eastern Edition) on the date on which
notice of your breach is sent to you by Prudential, plus 2 percent. Interest
payments shall be made in the form of cash only. You also acknowledge that, in
the event you breach any part of this Section, the damages to Prudential would
be irreparable. Therefore, in addition to monetary damages and/or reasonable
attorney’s fees, Prudential shall have the right to seek injunctive and/or other
equitable relief in any court of competent jurisdiction to enforce this
covenant. Further, you consent to the issuance of a temporary restraining order
to maintain the status quo pending the outcome of any proceeding.

 

7. Other Terms

 

Any benefits granted under the Plan are not deemed compensation under any
Prudential pension plan, welfare plan or any compensation plan or program and
shall not be considered as part of such compensation for purposes of calculating
pension, bonuses, long-service awards, or in the event of severance, redundancy
or resignation.

 

You understand and accept that the benefits granted under the Plan are entirely
at the discretion of Prudential Financial, Inc., and that Prudential Financial,
Inc. may modify, amend suspend or terminate the Plan or any and all of the
policies, programs and plans described in this agreement in whole or in part, at
any time, without notice to you or your consent.

 

I accept the terms of this Agreement, and acknowledge that I understand this
Agreement and the terms of the Plan. I have received a copy of the Program
brochure as currently in effect.

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Signature)        (Print Name)    

 

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

(Social Security Number)        (Date)    

 

Please return a signed copy of this Agreement by October 3, 2003 to Prudential,
Attention: Compensation Admin. Team, P.O. Box 4450, The Woodlands, TX
77387-4450.

 

Code: GAA/perfshares/7-03

EMPL-D1150